ATTACHMENT TO NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,209,372 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a handheld backscatter imaging system having a first detector configuration and a second detector configuration, comprising: a housing having a body and a handle attached to the body; a radiation source positioned in the housing; a first backscatter detector positioned within a first plane of the housing and surrounding an opening through which the radiation source emits X-rays; and a second plurality of backscatter detectors configured to attach to one or more edges positioned around the first backscatter detector, wherein, in a first detector configuration, the second plurality of backscatter detectors is not positioned within the first plane, wherein, in a second detector configuration, the second plurality of backscatter detectors is positioned within the first plane, and wherein, in the second detector configuration, a first portion of the second plurality of backscatter detectors is positioned to a right of the first backscatter detector, a second portion of the second plurality of backscatter detectors is positioned to a left of the first backscatter detector, a third portion of the second plurality of backscatter detectors is positioned above the first backscatter detector, and a fourth portion of the second plurality of backscatter detectors is positioned below the first backscatter detector.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the detectors are arranged such that a detecting surface of each of the second plurality of backscatter detectors and a detecting surface of the first backscatter detector form a single plane facing an object being scanned by the handheld backscatter imaging system, in the manner as required by Claim 1.
With respect to Claim 11, the prior art of record teaches many of the elements of the claimed invention, including a handheld backscatter imaging system, comprising: a housing; a source of X-ray radiation positioned in the housing; a first backscatter detector positioned within the housing and having a top side, a bottom side, a left side, and a right side, wherein a portion of the housing proximate the first backscatter detector defines a first plane and wherein the first backscatter detector is adjacent an opening through which the radiation source emits X-rays; and second backscatter detectors having a first configuration and a second configuration, wherein, in the first configuration, the second backscatter detectors are not positioned within the first plane, wherein, in the second configuration, the second backscatter detectors are positioned within the first plane, wherein a portion of the housing containing the second backscatter detectors is configured to attach to one or more edges of the housing positioned around the first backscatter detector, and wherein, in the second configuration, a first portion of the second backscatter detectors is positioned adjacent said right side, a second portion of the second backscatter detectors is positioned adjacent said left side, a third portion of the second backscatter detectors 1s positioned adjacent said top side, and a fourth portion of the second backscatter detectors is positioned adjacent said bottom side.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said detectors are arranged such that a detecting surface of each of the second backscatter detectors and a detecting surface of the first backscatter detector form a single plane facing an object being scanned by the handheld backscatter imaging system, in the manner as required by Claim 11.
With respect to Claim 21, the prior art of record teaches many of the elements of the claimed invention, including a handheld backscatter imaging system, comprising: a housing having a body and a front face defining a first plane, wherein the front face has a right side, a left side, a top side, and a bottom side; a radiation source positioned in the housing; a first backscatter detector positioned within the housing and proximate the front face, wherein the front face has an opening through which the radiation source emits X-rays; and second backscatter detectors having a first configuration and a second configuration, wherein, in the first configuration, the second backscatter detectors are not positioned within the first plane, wherein, in the second configuration, the second backscatter detectors are positioned within the first plane, wherein the second backscatter detectors are configured to attach to one or more edges of the front face of the housing and wherein, in the second configuration, a first portion of the second backscatter detectors is positioned adjacent the right side of the front face, a second portion of the second backscatter detectors is positioned adjacent the left side of the front face, a third portion of the second backscatter detectors is positioned adjacent the top side of the front face, and a fourth portion of the second backscatter detectors is positioned adjacent the bottom side of the front face.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the detectors are arranged such that a detecting surface of each of the second backscatter detectors and a detecting surface of the first backscatter detector form a single plane facing an object being scanned by the handheld backscatter imaging system, in the manner as required by Claim 21.
With respect to Claim 31, the prior art of record teaches many of the elements of the claimed invention, including handheld backscatter imaging system having a first detector configuration and a second detector configuration, comprising: a housing having a body and a handle attached to the body; a source of X-ray radiation positioned in the housing; a first backscatter detector positioned within a first plane of the housing, wherein the first plane has an opening through which the radiation source emits X-rays; and a second plurality of backscatter detectors external to the housing, the second plurality of detectors having a first detector configuration and a second detector configuration, wherein, in the first detector configuration, the second plurality of backscatter detectors is not positioned within the first plane, wherein, in the second detector configuration, the second plurality of backscatter detectors is positioned within the first plane, and wherein, in the second detector configuration, a first portion of the second plurality of backscatter detectors is positioned to a right of the first backscatter detector, a second portion of the second plurality of backscatter detectors is positioned to a left of the first backscatter detector, a third portion of the second plurality of backscatter detectors is positioned above the first backscatter detector, and a fourth portion of the second plurality of backscatter detectors is positioned below the first backscatter detector.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the detectors are arranged such that a detecting surface of each of the second plurality of backscatter detectors and a detecting surface of the first backscatter detector form a single plane facing an object being scanned by the handheld backscatter imaging system, in the manner as required by Claim 31.
With respect to Claim 41, the prior art of record teaches many of the elements of the claimed invention, including a handheld backscatter imaging system having a first detector configuration and a second detector configuration, comprising: a housing having a body and a handle attached to the body; a source of X-ray radiation positioned in the housing; a first backscatter detector positioned within a first plane of the housing, wherein the first plane has an opening through which the radiation source emits X-rays; and a second plurality of backscatter detectors configured for coupling along one or more edges positioned around the first backscatter detector, wherein, in a first detector configuration, the second plurality of backscatter detectors is positioned off of the first plane, wherein, in a second detector configuration, the second plurality of backscatter detectors is positioned in the first plane, and wherein, in the second detector configuration, a first portion of the second plurality of backscatter detectors is positioned to a right of the first backscatter detector, a second portion of the second plurality of backscatter detectors is positioned to a left of the first backscatter detector, a third portion of the second plurality of backscatter detectors is positioned above the first backscatter detector, and a fourth portion of the second plurality of backscatter detectors is positioned below the first backscatter detector.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the detectors are arranged such that a detecting surface of each of the second plurality of backscatter detectors and a detecting surface of the first backscatter detector form a single plane facing an object being scanned by the handheld backscatter imaging system, in the manner as required by Claim 41.
With respect to Claim 51, the prior art of record teaches many of the elements of the claimed invention, including a handheld backscatter imaging system having a first detector configuration and a second detector configuration, comprising: a housing having a body and a handle attached to the body; a source of X-ray radiation positioned in the housing; a first backscatter detector positioned within a first plane of the housing, wherein the first plane has an opening through which the radiation source emits X-rays; and wherein said housing includes one or more edges, said one or more edges being configured to support a second plurality of backscatter detectors external to the housing and around the first backscatter detector, wherein the second plurality of backscatter detectors are positioned in the first plane when supported on said one or more edges such that a first portion of the second plurality of backscatter detectors is positioned to a right of the first backscatter detector, a second portion of the second plurality of backscatter detectors is positioned to a left of the first backscatter detector, a third portion of the second plurality of backscatter detectors is positioned above the first backscatter detector, and a fourth portion of the second plurality of backscatter detectors is positioned below the first backscatter detector.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the detectors are arranged such that a detecting surface of each of the second plurality of backscatter detectors and a detecting surface of the first backscatter detector form a single plane facing an object being scanned by the handheld backscatter imaging system, in the manner as required by Claim 51.
Claims 2-10, 12-20, 22-30, 32-40, 42-50, and 52-60 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment and Terminal Disclaimer, filed 01/26/2022, with respect to double patenting and prior art rejections of the claims, have been fully considered and are persuasive.  The double patenting and prior art rejections of the claims have been overcome by the Amendment and Terminal Disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: International Patent Publication to Morton (WO 2013/116549 A1) teaches an x-ray backscatter detector system with four backscatter detectors in a single plane around an x-ray source, but without the ability to change detector configurations and without being part of a handheld system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        01/31/2022